Title: General Orders, 8 June 1783
From: Washington, George
To: 


                  
                      Sunday June 8th 1783
                     Parole Amsterdam.
                     Countersigns Brunswick—Colloden
                  
                  For the day tomorrow B. Genl Patterson
                  B. Qr Mr 3d Massa. Brigde
                  The 5th Massa. regt gives the Guards and the Hampshire the fatigues tomorrow.
                  Serjeant Bissel of the 2d Connecticut regt having performed some important services, within the immediate knowledge of the Commander in chief, in which the fidelity, perseverance, and good Sense of the said Serjeant Bissel were conspicuously manifested; it is therefore ordered that he be honored with the badge of merit; he will call at Head Quarters on tuesday next for the insignia and certificate to which he is hereby entitled.
                  A board of officers will assemble at the public Buildg on tuesday at 10 o’clock A.M. to decide upon such pretentions for the badge of Merit, as shall be exhibited to them.
                  Major Genl. Knox & Brigr General Putnam, with the directer of Military hospitals, & Chief Physicians of the Army will constitute a Board on tuesday next at Westpoint for a particular Inspection of the officers of the corps of Invalids, to enquire into the circumstances of every individual, with respect to the time and reason of his Transference, the cause and degree of the inability under which he now labours.
                  The Board will be pleased to report a state of facts with their opinion thereon, that each may be considered as his case shall be thought deserving.
                  After Orders
                  The spare amunition in the hands of the Brigade or regimental Quarter Master is to be delivered into the Magazines immediately,  The Quarter Master General upon application will furnish Waggons to bring it to the landing of Newburgh—Where Mr Copelin will receive and forward it to Westpoint.
               